CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Pre-effective Amendment 20 and Post-Effective Amendment 21 to the Registration Statement on Form N-1A of our report dated February 18, 2015, relating to the financial statements and financial highlights of Appleton Equity Growth Fund, a series constituting the Appleton Funds, for the year ended December 31, 2014, and to the references of our firm under the headings "Financial Highlights" and "Independent Registered Public Accounting Firm" in the Prospectus and "Independent Registered Public Accounting Firm", "Disclosure of Portfolio Holdings" and "Annual Report" in the Statement of Additional Information. /s/ BAKER TILLY VIRCHOW KRAUSE, LLP Milwaukee, Wisconsin April 21, 2015
